
	
		II
		110th CONGRESS
		2d Session
		S. 3351
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2008
			Mr. Biden (for himself,
			 Mr. Grassley, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To enhance drug trafficking interdiction by creating a
		  Federal felony for operating or embarking in a submersible or semi-submersible
		  vessel without nationality and on an international voyage. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Drug Trafficking Interdiction
			 Assistance Act of 2008.
		2.FindingsCongress finds and declares that operating
			 or embarking in a submersible or semi-submersible vessel without nationality
			 and on an international voyage is a serious international problem, facilitates
			 transnational crime, including drug trafficking, and terrorism, and presents a
			 specific threat to the safety of maritime navigation and the security of the
			 United States.
		3.Operation of
			 submersible or semi-submersible vessel without nationality
			(a)In
			 generalChapter 111 of title 18 is amended by adding at the end
			 the following new section:
				
					2285.Operation of
				submersible or semi-submersible vessel without nationality
						(a)Offenses
							(1)In
				generalWhoever knowingly or intentionally operates by any means
				or embarks in any submersible or semi-submersible vessel that is without
				nationality and that is navigating or has navigated into, through, or from
				waters beyond the outer limit of the territorial sea of a single country or a
				lateral limit of that country’s territorial sea with an adjacent country, with
				the intent to evade detection, shall be punished as prescribed in subsection
				(h).
							(2)Attempts and
				conspiraciesWhoever attempts or conspires to violate this
				section shall be punished as prescribed in subsection (h).
							(b)DefinitionsIn
				this section:
							(1)Semi-submersible
				vesselThe term semi-submersible vessel means any
				watercraft constructed or adapted to be capable of operating with most of its
				hull and bulk under the surface of the water, including both manned and
				unmanned watercraft.
							(2)Submersible
				vesselThe term submersible vessel means a
				watercraft that is capable of operating completely below the surface of the
				water, including both manned and unmanned watercraft.
							(3)Vessel without
				nationalityThe term vessel without nationality has
				the same meaning as section 70502(d) of title 46, United States Code.
							(4)Evade
				detectionThe term evade detection includes the
				indicia in section 70507 (b)(1)(A), (E), (F), (G), (b)(4), (b)(5), and (b)(6)
				of title 46, United States Code.
							(c)Extraterritorial
				jurisdictionThere is extraterritorial Federal jurisdiction over
				the offenses described in this section, including an attempt or conspiracy to
				commit such offense.
						(d)Claim of
				nationality or registryA claim of nationality or registry under
				this section includes only—
							(1)possession on
				board the vessel and production of documents evidencing the vessel’s
				nationality as provided in article 5 of the 1958 Convention on the High
				Seas;
							(2)flying its
				nation’s ensign or flag; or
							(3)a verbal claim of
				nationality or registry by the master or individual in charge of the
				vessel.
							(e)Affirmative
				defense
							(1)In
				generalIt is an affirmative defense to a prosecution under this
				section, which the defendant shall prove by a preponderance of the evidence,
				that any submersible or semi-submersible vessel that the defendant operated by
				any means or embarked, at the time of the offense—
								(A)was a vessel of
				the United States or lawfully registered in a foreign nation as claimed by the
				master or individual in charge of the vessel when requested to make a claim by
				an officer of the United States authorized to enforce applicable provisions of
				United States law;
								(B)was classed by
				and designed in accordance with the rules of a classification society;
								(C)was lawfully
				operated in a government-regulated or -licensed activity, including commerce,
				research, or exploration; or
								(D)was equipped with
				and using an operable automatic identification system vessel monitoring system,
				or long range identification and tracking system.
								(2)Production of
				documentsThe affirmative defenses provided by this subsection
				are proved conclusively by the production of—
								(A)government
				documents evidencing the vessel’s nationality at the time of the offense as
				provided in article 5 of the 1958 Convention on the High Seas;
								(B)a certificate of
				classification issued by the vessel’s classification society upon completion of
				relevant classification surveys and valid at the time of the offense; or
								(C)government
				documents evidencing licensure, regulation, or registration for research or
				exploration.
								(f)Federal
				activitiesNothing in this section applies to lawfully authorized
				activities carried out by, or at the direction of, the United States
				Government.
						(g)Applicability
				of other provisionsSections 70504 and 70505 of title 46, United
				States Code, apply to this section.
						(h)PenaltiesA
				person violating this section shall be fined under this title, imprisoned not
				more than 15 years, or
				both.
						.
			(b)Conforming
			 amendmentThe table of sections for chapter 111 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					
						Sec. 2285. Operation of
				submersible or semi-submersible vessel without
				nationality.
					
					.
			4.Directive to the
			 United States sentencing commission
			(a)In
			 generalPursuant to its authority under section 994(p) of title
			 28, United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall promulgate sentencing guidelines (including policy
			 statements) or amend existing sentencing guidelines (including policy
			 statements) to provide adequate penalties for persons convicted of knowingly or
			 intentionally operating by any means or embarking in any submersible or
			 semi-submersible vessel as defined in section 3.
			(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall—
				(1)ensure that the
			 sentencing guidelines and policy statements reflect the serious nature of the
			 offenses described in section 3 and the need for deterrence to prevent such
			 offenses;
				(2)account for any
			 aggravating or mitigating circumstances that might justify exceptions,
			 including—
					(A)the use of a
			 submersible or semi-submersible vessels described in section 3 to facilitate
			 other felonies;
					(B)the repeated use
			 of submersible or semi-submersible vessel described in section 3 to facilitate
			 other felonies, including whether such use is part of an ongoing commercial
			 organization or enterprise;
					(C)whether the use
			 of submersible or semi-submersible vessel involves a pattern of continued and
			 flagrant violations;
					(D)whether the
			 persons operating or embarking in a submersible or semi-submersible vessel
			 willfully caused, attempted to cause, or permitted the destruction or damage of
			 such vessel or failed to heave to when directed by law enforcement officers;
			 and
					(E)circumstances for
			 which the sentencing guidelines (and policy statements) currently provide
			 sentencing enhancements;
					(3)ensure reasonable
			 consistency with other relevant directives, other sentencing guidelines and
			 policy statements, and statutory provisions;
				(4)make any
			 necessary and conforming changes to the sentencing guidelines and policy
			 statements; and
				(5)ensure that the
			 sentencing guidelines and policy statements adequately meet the purposes of
			 sentencing set forth in section 3553(a)(2) of title 18, United States
			 Code.
				
